     Case 1:21-cv-00006-MN Document 28 Filed 05/28/21 Page 1 of 1 PageID #: 369




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


KAJEET, INC.,                                 §
                                              §                C.A. No. 21-cv-6-MN
                Plaintiff,                    §
                                              §
v.                                            §            JURY TRIAL DEMANDED
                                              §
MOSYLE CORPORATION,                           §
                                              §
                Defendant.                    §
                                              §

        PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL UNDER 41(a)(1)A(i)

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Kajeet, Inc.

(“Kajeet”) hereby files this Notice of Voluntary Dismissal, dismissing its claims against

Defendant Mosyle Corporation (“Mosyle”) with prejudice.

         Kajeet filed its Original Complaint and Jury Demand against Mosyle on January 4, 2021.

The Complaint was served on Mosyle on January 5, 2021. Mosyle has not yet filed “an answer

or a motion for summary judgment” as set out in Fed. R. Civ. P. 41(a)(1)(A)(i).

         By filing this Notice of Dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Kajeet

hereby dismisses the case against Mosyle with prejudice.



DATED: May 28, 2021                                 Respectfully submitted,

                                                    FARNAN LLP

                                                    /s/ Michael J. Farnan
                                                    Brian E. Farnan (Bar No. 4089)
                                                    Michael J. Farnan (Bar No. 5165)
                                                    919 North Market Street, 12th Floor
                                                    Wilmington, DE 19801
                                                    (302) 777-0300
                                                    bfarnan@farnanlaw.com
                                                    mfarnan@farnanlaw.com
                                                    Attorneys for Plaintiff
